



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lynch, 2018 ONCA 102

DATE: 20180202

DOCKET: C63634

MacFarland, Pardu and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tabitha Lynch

Appellant

Janani Shanmuganathan, for the appellant

Aaron Shachter, for the respondent

Heard: January 31, 2018

On appeal from the sentence imposed on November 16, 2016
by Justice Lesley M. Baldwin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge made any error. The sentence
imposed on the appellant was if anything lenient in the extreme.

[2]

The appellant is to be commended for her efforts  she has been
drug-free for ten months and we hope she will continue those efforts.

[3]

However, the appeal must be dismissed.


